Order, Supreme Court, Bronx County (Caesar Cirigliano, J), entered on or about March 15, 2007, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant did not establish special circumstances warranting a downward departure from his presumptive risk level (see People v Guaman, 8 AD3d 545 [2004]). The mitigating factors cited by defendant were generally taken into account by the Risk Assessment Guidelines. Concur—Tom, J.P, Saxe, Williams, Catterson and Moskowitz, JJ.